Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on 11/29/2021 have been received.
Claim 13 is canceled by applicant on 11/29/2021.
Claims 1-5, 7-12 and 14 are pending in this application and are being examined on the merits.
	
	Answer to Arguments:
Withdrawn Objection and Rejection(s):
The objection to claims 2-5 and 7-14, is withdrawn due to the amendments to the claims filed on 11/29/2021.
The rejection of claims 1-5, 7-10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to the claims filed on 11/29/2021.

All of the previous 103 rejections are withdrawn due to the amendments to the claims filed on 11/29/2021.

With respect to the Slusarski and Garcia references as applied in the previous rejections of claims under 35 U.S.C. 103 applicant argues (p. 8 “2. Applicant’s Response” of Remarks filed on 11/29/2021) that “The cited prior art references do not make out a prima facie case of obviousness with respect to the amended claims. Slusarski is exclusively concerned with a particular variety of agricultural medium, namely, rockwool slabs, which are among the artificial substrates … The present claims require soil rather than a synthetic agricultural medium such as rockwool. Further, Slusarski provides no motivation for treating soil with a disinfectant. Garcia investigated the effect of Bacillus lichenformis on tomato and pepper plants under three conditions, including use in a seed bed consisting of soil and under greenhouse production conditions which employed sand and hydropkonic growth media. … A person of Bacillus lichenformis based on these results.”	 
These arguments are considered but are not found persuasive because of the following reasons: 
In this case, as mentioned in the previous Office action and below in detail, Slusarski teach the occurrence of soilborne diseases in the synthetic agricultural medium, i.e., rockwool slabs (see p. 217 1. Introduction 2nd paragraph). Therefore, Slusarski is related to control of soilborne plant disease in a synthetic agricultural medium, as such Slusarski envisaged treating soil by teaching control of soilborne plant pathogens.
Also, it should be noted that now canceled claim 13 and applicants specification paragraph [0015] of published application define the agricultural medium comprises soil, sand, or a synthetic growth medium.
In addition, before the effective filing date of the invention EPA (2015) teach application of microbiocidal aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide to soil (soil application of a peroxyacetic acid based solution, Perasan OG) (see 2nd page of PDF/page 1, and  6th page of PDF/page 5 3rd paragraph “Soil application”). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute soil for the agricultural medium in the method taught by Slusarski with a reasonable expectation of success in treating soil with an aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide. Because substitution of one known agricultural medium for another agricultural medium taught by prior art would have been obvious. The motivation for such substitution would be because EPA (2015) teach application of microbiocidal aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide to soil. 



Applicant's amendments to the claims filed on 11/29/2021, specifically amending claim 1, lines 1 and 3 (step a), by replacing “agricultural medium” with –soil--, and cancelling claim 13, necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Slusarski, C as evidenced by previously cited Wikipedia in view of EPA (EPA Communication, 2015, Perasan OG Antimicrobial Solution, 7 pages of PDF including cover letter) and previously cited Lucas Garcia et al.
Regarding claim 1, Slusarski teach a process for treating an agricultural medium to control plant disease and nematodes, the process comprising (a) applying to the agricultural medium an effective amount of an aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid Phytophthora disease on tomatoes, etc. ) (See for example, p. 218 “2. Materials and Methods” 2nd and 3rd paragraphs, p. 220 “4. Discussion” 2nd and 3rd paragraphs, and Abstract). 
It should be noted that peracetic acid or PAA taught by Slusarski are synonyms of peroxyacetic acid and is a liquid (see first page 1st paragraph of “Peracetic acid” according to Wikipedia).
Regarding claim 3, Slusarski teach wherein the aqueous peroxyacetic acid composition comprises from 2.0 to 30 percent by weight peroxyacetic acid (Steridial 10 W (HP+PPA; 4.8% peracetic acid) (See for example, p. 218 “2. Materials and Methods” 2nd paragraph).
Regarding claim 4, Slusarski teach wherein the peroxyacetic acid composition comprises from about 2.5 to 22.0 percent by weight peroxyacetic acid (Steridial 10 W (HP+PPA; 4.8% peracetic acid) (See for example, p. 218 “2. Materials and Methods” 2nd paragraph).
Regarding claim 5, Slusarski teach wherein the peroxyacetic acid composition further comprises from 10.0 to 22.0 percent by weight hydrogen peroxide (Steridial 10 W (HP+PPA; 20% hydrogen peroxide) (See for example, p. 218 “2. Materials and Methods” 2nd paragraph).
Regarding claim 10, Slusarski teach wherein the peroxyacetic acid is applied by drench technique (application by drenching) (see for example, p. 218 “2. Materials and Methods” 3rd paragraph, and Abstract). 
Regarding claim 14, Slusarski teach wherein the peroxyacetic acid composition is applied to the agricultural medium by spraying, drenching, … the peroxyacetic acid composition into the agricultural medium (application by drenching and full saturation of rockwool) (see for example, p. 218 “2. Materials and Methods” 2nd paragraph, and Abstract).
Bacillus licheniformis, Bacillus subtilis, …,  Trichoderma reesei  (claim 12).
However, regarding treating soil (as required by amended step a) as mentioned above Slusarski teach the occurrence of soilborne diseases in the synthetic agricultural medium, i.e., rockwool slabs (see p. 217 1. Introduction 2nd paragraph). Therefore, Slusarski is related control of soilborne plant disease in a synthetic agricultural medium, as such Slusarski envisaged treating soil by teaching control of soilborne plant pathogens.
In addition, before the effective filing date of the invention EPA (2015) teach application of microbiocidal aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide to soil (soil application of a peroxyacetic acid based solution, Perasan OG) (see 2nd page of PDF/page 1, and 6th page of PDF/page 5 3rd paragraph “Soil application”). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute soil for the agricultural medium in the method taught by Slusarski with a reasonable expectation of success in treating soil with an aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide. Because substitution of one known agricultural medium for another agricultural medium taught by prior art would have been obvious and would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention. The motivation for such substitution would be, for example, because EPA (2015) teach application of microbiocidal aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide to soil. 
Furthermore, regarding the limitations of claim 1 step (b), claims 11 and 12, Lucas Garcia et al. teach disinfected soil or commonly used soil-less substrates such as rockwool lack the microbial diversity and biological buffering present in natural soil, and further teach subsequent inoculation with beneficial nd paragraph below Table II.). Lucas Garcia et al. also teach beneficial organisms comprise one or more species of Bacillus (inoculating the growth medium with plant growth-promoting rhizobacteria or PGRPs of Bacillus species significantly promote the growth of tomato produced in sand and hydroponic medium) (see for example, p.169 “Introduction” both columns), and wherein the beneficial organisms include at least one of Bacillus licheniformis, Bacillus subtilis, Bacillus pumilus, Bacillus amyloliquefaciens, Bacillus megaterium, Trichoderma harzianum, and Trichoderma reesei  (Bacillus licheniformis is used) (see for example, p. 170 left-hand column 2.1. Bacterial strain and p. 171 “2.5.1.”).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention  knowing that the agricultural medium treated according to the method taught by prior art lacked beneficial organisms subsequent to the application of the aqueous composition (as taught by Lucas Garcia et al.) would have been motivated to combine the teachings of prior art and inoculate the agricultural medium in the method taught by Slusarski with beneficial organisms subsequent to the application of the aqueous composition with a reasonable expectation of success in inoculating the agricultural medium with beneficial organisms subsequent to the application of the aqueous composition and provide the claimed method of treating an agricultural medium to control plant disease and nematodes, because Slusarski teach a process for treating an agricultural medium to control plant disease and nematodes, the process comprising applying to the agricultural medium an effective amount of an aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide, and because Lucas Garcia et al. teach disinfected soil or commonly used soil-less substrates rockwool lack the microbial diversity and biological buffering present in natural soil, and further teach subsequent inoculation with beneficial organisms comprise one or more species of Bacillus to induce systemic resistance against plant pathogens and improve plant nutrition.
s 1-5, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Slusarski as evidenced by previously cited Wikipedia in view of EPA (EPA Communication 2015, Perasan OG Antimicrobial Solution, 7 pages of PDF) and previously cited Lucas Garcia et al., as applied to claims 1, 3-5, 10-12 and 14 above, and further in view of EPA (U.S. Environmental Protection Agency Memorandum, Peroxy Compounds: Hydrogen Peroxide and Peroxyacetic Acid Environmental Fate Science Chapter, 2007, p. 1-35) 

The combined teachings of Slusarski as evidenced by Wikipedia in view of EPA (2015) and Lucas Garcia et al. with respect to the limitations of claims 1, 3-5, 10-12 and 14 were discussed above in details.

Slusarski does not teach wherein the soil is inoculated within three days of the application of the peroxyacetic acid composition (claim 2).
However, regarding claim 2, EPA teach peroxyacetic acid or PPA composition is highly biodegradable and degrades rapidly, in soil is about 48 hours, also hydrogen peroxide degrades rapidly in 15 hours in soil (half-lives/DT50s for peroxyacetic acid are 48 hours at pH 4 to 7, and 3.6 hours at pH 9; hydrogen peroxide degrades rapidly in soil, degrades in 15 hours in soil without microbiological activity) (see for example, p. 2 2nd paragraph, p. 6 2nd paragraph, p. 7 last paragraph, and p. 9 3rd and 4th paragraphs, also p. 11 Table 1.-Continued on p. 12 “Hydrogen Peroxide aerobic soil metabolism data”, and p. 14 Table 2. “Peroxyacetic Acid aerobic soil metabolism” data).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that the peroxyacetic acid composition degrades in about 48 hours (as taught by EPA) would have been motivated to combine the teachings of prior art and inoculate the agricultural medium in the method taught by Slusarski with beneficial organisms subsequent to the application of the aqueous composition within three days of the application of the peroxyacetic acid composition with a reasonable expectation of success in inoculating the agricultural medium with beneficial organisms subsequent to .


Claims 1, 3-5, 7, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Slusarski as evidenced by previously cited Wikipedia in view of EPA (EPA Communication 2015, Perasan OG Antimicrobial Solution, 7 pages of PDF) and previously cited Lucas Garcia et al., as applied to claims 1, 3-5, 10-12 and 14 above, and further in view of previously cited Revell (U.S. Patent No, 5,489,706).

The combined teachings of Slusarski as evidenced by Wikipedia in view of EPA (2015) and Lucas Garcia et al. with respect to the limitations of claims 1, 3-5, 10-12 and 14 were discussed above in details.
Slusarski does not teach wherein the composition further includes at least one non-ionic surfactant (claim 7), and alcohol ethoxylates (claim 8).
However, regarding claims 7 and 8, previously cited Revell et al. teach adding non-ionic surfactant, ethoxylated alcohols (alcohol ethoxylates), to an aqueous composition of peroxyacetic acid, hydrogen peroxide and acetic acid composition to stabilize the composition and increase storage stability (see for example, column 2 lines 29-35 and 56-62, and column 2 lines 20-38).
.

Claims 1, 3-5, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Slusarski as evidenced by previously cited Wikipedia in view of EPA (EPA Communication 2015, Perasan OG Antimicrobial Solution, 7 pages of PDF) and previously cited Lucas Garcia et al., as applied to claims 1, 3-5, 10-12 and 14 above, and further in view of previously cited Sehsah et al.
The combined teachings of Slusarski as evidenced by Wikipedia in view of EPA (2015) and Lucas Garcia et al. with respect to the limitations of claims 1, 3-5, 10-12 and 14 were discussed above in details.


However, regarding claim 9, Sehsah et al. teach direct injection technique for application of products used for plant pest control (direct-injection technique for delivery of bio-pesticides for plant pest control, where more than one product can be applied etc.) (see for example, p. 879 “Materials and Methods”, p. 884 1st paragraph, Fig. 1, related descriptions, and Abstract).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the method taught by prior art (combined teachings of Slusarski  EPA, and Lucas Garcia et al.) by using the technique of direct injection for delivery of products for plant pest control available in the prior art as taught by Sehsah et al. with a reasonable expectation of success to apply the aqueous composition in the method taught by Slusarski and provide the claimed method of treating an agricultural medium to control plant disease and nematodes, because Slusarski teach a process for treating an agricultural medium to control plant disease and nematodes, the process comprising applying to the agricultural medium an effective amount of an aqueous composition consisting essentially of a mixture of acetic acid, peroxyacetic acid and hydrogen peroxide, because Lucas Garcia et al. teach disinfected soil or commonly used soil-less substrates rockwool lack the microbial diversity and biological buffering present in natural soil, and further teach subsequent inoculation with beneficial organisms comprise one or more species of Bacillus to induce systemic resistance against plant pathogens and improve plant nutrition, and because Sehsah et al. teach direct injection technique for application of products used for plant pest control. The claimed method would have been obvious because applying the known technique of direct injection for delivery in the method taught by prior art to apply compositions/products for plant pest control would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention.

Conclusions:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KADE ARIANI/Primary Examiner, Art Unit 1651